Case 2:21-cv-14223-JEM Document 6 Entered on FLSD Docket 06/15/2021 Page 1 of 2




                                      RETURN OF SERVICE

                                 UNITED STATES DISTRICT COURT
                                   SOUTHERN District of Florida
 Case Number: 2:21-CV-14223

 Plaintiff:
 MAIKEL CASTILLO SANCHEZ
 vs.                                                                           ROD2021000281
 Defendant:
 ABC PROFESSIONAL TREE
 SERVICES INC.,
 A Foreign Profit Corporation,

 For:
 ANTHONY GEORGES-PIERRE
 REMER & GEORGES-PIERRE PLLC
 44 WEST FLAGLER
 SUITE 2200
 MIAMI, FL 33130

 Received by Due Process, LLC on the 1st day of June, 2021 at 3:55 pm to be served on CT
 CORPORATION SYSTEM REGISTERED AGENT FOR ABC PROFESSIONAL TREE SERVICES INC.,
 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324.

 I, MADELINE M. MESA, do hereby affirm that on the 11th day of June, 2021 at 1:40 pm, I:

 served a CORPORATION by delivering a true copy of the Summons and Complaint with the date and
 hour of service endorsed thereon by me, to: DONNA MOCH as EMPLOYEE AT CT CORP for CT
 CORPORATION SYSTEM REGISTERED AGENT FOR ABC PROFESSIONAL TREE SERVICES INC.,
 at the address of: 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324, and informed said
 person of the contents therein, in compliance with state statutes.

 Additional Information pertaining to this Service:
 6/11/2021 1:40 pm CT CORP JOB # 78838 No contact drop box in front office contact person for service at
 CT Corp is Donna Moch.
Case 2:21-cv-14223-JEM Document 6 Entered on FLSD Docket 06/15/2021 Page 2 of 2




                            RETURN OF SERVICE For 2:21-CV-14223

 I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process
 Server, in good standing, in the judicial circuit in which the process was served. Under the perjury, I
 declare that I have read the foregoing document and the facts in it are true. NO NOTARY REQUIRED
 PURSUANT TO F.S.92.525(2)




                                                                          MADELINE M. MESA
                                                                          SPS #1592

                                                                          Due Process, LLC
                                                                          PO BOX 612576
                                                                          MIAMI, FL 33261
                                                                          (305) 916-0757

                                                                          Our Job Serial Number: ROD-2021000281


                             Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.2a
